Case 4:19-cr-00212-ALM-CAN Document 92 Filed 02/03/21 Page 1 of 4 PageID #: 283




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               § CASE NUMBER 4:19-CR-00212
                                                  §
 JOSE GUADALUPE TORRES (2)                        §


          FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
               BEFORE THE UNITED STATES MAGISTRATE JUDGE


        By order of the District Court, this matter is referred to the undersigned United States

 Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

 statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

 28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

        On January 26, 2021, this case came before the undersigned United States Magistrate

 Judge for entry of a guilty plea by Defendant, Jose Guadalupe Torres, to Count One of the First

 Superseding Indictment. Count One of the First Superseding Indictment alleges that from

 sometime in or about January 2016, and continuously thereafter up to and including September

 11, 2019, in the Eastern District of Texas and elsewhere, Defendant Jose Guadalupe Torres and

 others did knowingly and intentionally combine, conspire, and agree with each other and other

 persons, known and unknown to the United States Grand Jury, to knowingly and intentionally

 possess with the intent to distribute 5 kilograms or more of a mixture or substance containing a

 detectable amount of cocaine, a violation of 21 U.S.C. § 841(a)(1), all in violation of Title 21

 U.S.C. § 846 - Conspiracy to Possess with the Intent to Distribute Cocaine.
Case 4:19-cr-00212-ALM-CAN Document 92 Filed 02/03/21 Page 2 of 4 PageID #: 284




          Defendant entered a plea of guilty to Count One of the First Superseding Indictment into

 the record at the hearing. After conducting the proceeding in the form and manner prescribed by

 Federal Rule of Criminal Procedure 11, the undersigned finds:

          a.       Defendant, after consultation with his attorney, has knowingly, freely, and

 voluntarily consented to the administration of the guilty plea in this case by a United States

 Magistrate Judge in the Eastern District of Texas subject to a final approval and imposition of

 sentence by the District Court;

          b.       Defendant and the Government have entered into a plea agreement which was

 disclosed and addressed in open court, entered into the record, and placed under seal. Defendant

 verified that he understood the terms of the plea agreement and acknowledged that it was his

 signature on the plea agreement. To the extent the plea agreement contains recommendations and

 requests pursuant to FED. R. CRIM. P. 11 (c)(1)(B), the Court advises Defendant that he has no

 right to withdraw the plea if the Court does not follow the particular recommendations or

 requests. To the extent that any or all of the terms of the plea agreement are pursuant to Rule

 11(c)(1)(A) or (C), the undersigned advises Defendant that he will have the opportunity to

 withdraw his plea of guilty should the Court not follow those particular terms of the plea

 agreement;1


 1
   (3) Judicial Consideration of a Plea Agreement.
 (A) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the court may accept the
 agreement, reject it, or defer a decision until the court has reviewed the presentence report.
 (B) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(B), the court must advise the defendant
 that the defendant has no right to withdraw the plea if the court does not follow the recommendation or request.
 (4) Accepting a Plea Agreement. If the court accepts the plea agreement, it must inform the defendant that to the
 extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the agreed disposition will be included
 in the judgment.
 (5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing provisions of the type specified in
 Rule 11(c)(1)(A) or (C), the court must do the following on the record and in open court (or, for good cause, in
 camera):
 (A) inform the parties that the court rejects the plea agreement;
 (B) advise the defendant personally that the court is not required to follow the plea agreement and give the defendant
 an opportunity to withdraw the plea; and
Case 4:19-cr-00212-ALM-CAN Document 92 Filed 02/03/21 Page 3 of 4 PageID #: 285




          c.       Defendant is fully competent and capable of entering an informed plea, Defendant

 is aware of the nature of the charges and the consequences of the plea, and the plea of guilty is

 made freely, knowingly, and voluntarily. Upon addressing Defendant personally in open court,

 the undersigned determines that Defendant’s plea is knowing and voluntary and did not result

 from force, threats, or promises (other than the promises set forth in the plea agreement). See

 FED. R. CRIM. P. 11(b)(2); and

          d.       Defendant’s knowing and voluntary plea is supported by an independent factual

 basis establishing each of the essential elements of the offense, and Defendant realizes that his

 conduct falls within the definition of the crime charged under Title 21 U.S.C. § 846 - Conspiracy

 to Possess with the Intent to Distribute Cocaine.

                                        STATEMENT OF REASONS

          As factual support for Defendant’s guilty plea, the Government presented a factual basis.

 See Factual Basis. In support, the Government would prove that Defendant is one and the same

 person charged in the First Superseding Indictment and that the events described in the First

 Superseding Indictment occurred in the Eastern District of Texas and elsewhere. The

 Government would also have proven, beyond a reasonable doubt, each and every essential

 element of the offense as alleged in Count One of the First Superseding Indictment through the

 testimony of witnesses, including expert witnesses, and admissible exhibits. In support of

 Defendant’s plea, the undersigned incorporates the proffer of evidence described in detail in the

 factual basis and stipulation, filed in support of the plea agreement.

          Defendant, Jose Guadalupe Torres, agreed with and stipulated to the evidence presented

 in the factual basis. Counsel for Defendant attested to Defendant’s competency and capability to


 (C) advise the defendant personally that if the plea is not withdrawn, the court may dispose of the case less favorably
 toward the defendant than the plea agreement contemplated. FED. R. CRIM. P. 11(c)(3)-(5).
Case 4:19-cr-00212-ALM-CAN Document 92 Filed 02/03/21 Page 4 of 4 PageID #: 286




 enter an informed plea of guilty. Defendant agreed with the evidence presented by the

 Government and personally testified that he was entering his guilty plea knowingly, freely, and

 voluntarily.

                                   RECOMMENDED DISPOSITION

        IT IS THEREFORE the recommendation of the undersigned United States Magistrate

 Judge that the District Court accept the Guilty Plea of Defendant, which the undersigned

 determines to be supported by an independent factual basis establishing each of the essential

 elements of the offense charged in Count One of the First Superseding Indictment. It is also

 recommended that the District Court defer acceptance of the plea agreement until after review of

 the presentence report. Accordingly, it is further recommended that Jose Guadalupe Torres be

 finally adjudged guilty of the charged offense in violation of Title 21 U.S.C. § 846 - Conspiracy

 to Possess with the Intent to Distribute Cocaine.

        If the plea agreement is rejected and Defendant still persists in the guilty plea, the

 disposition of the case may be less favorable to Defendant than that contemplated by the plea

 agreement. Defendant is ordered to report to the United States Probation Department for the

 preparation of a presentence report. Defendant has the right to allocute before the District Court

 before imposition of sentence.

        Both Parties waived the fourteen (14) day objection period.

        SIGNED this 3rd day of February, 2021.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE
